DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach the photovoltaic cells are distributed such that each dark lattice contains a photovoltaic cell, wherein a circuit board is arranged on the inner bottom surface of the dark box, and the photovoltaic cells are integrated on the circuit board; wherein input end centers of the fine-positioning optical fibers, the coarse-positioning optical fibers and the photovoltaic cells in the directions of A and C are located in a same plane, and the input end centers of the fine-positioning optical fibers, coarse-positioning optical fibers and the photovoltaic cells in the directions of B and D are located in a same plane, wherein four fine-positioning optical fibers and the four coarse-positioning fiber groups form four lighting groups, each of which includes a fine-positioning optical fiber and a coarse-positioning optical fiber group in the diagonal direction, and all the output ends of optical fibers in each lighting group are passed through the dark box, arranged in a dark lattice of the dark box, and connected to a photovoltaic cell, wherein the photovoltaic cells are connected to the corresponding light collecting modules, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TKO